         Case 1:20-mj-00183-HKS Document 8 Filed 01/28/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA,
                                         20-MJ-183-HKS
           v.
                                         NOTICE OF MOTION
MICHAEL REGAN,

                      Defendants.
____________________________________

MOTION BY:                               Fonda Dawn Kubiak Assistant Federal
                                         Public Defender, Attorney for
                                         Michael Regan.

DATE, TIME & PLACE:                      Before the Honorable H. Kenneth
                                         Schroeder, Jr., United States Magistrate
                                         Judge, Robert H. Jackson United States
                                         Courthouse, 2 Niagara Square, Buffalo, New
                                         York 14202 on the papers.

SUPPORTING PAPERS:                       Affirmation of Fonda Dawn Kubiak, dated
                                         January 28, 2021.

RELIEF REQUESTED:                        Set a Rule 48(b) date in sixty (60) days.

DATED:                                   January 28, 2020, Buffalo, New York.

                                         Respectfully submitted,



                                         /s/Fonda Dawn Kubiak
                                         Fonda Dawn Kubiak
                                         Assistant Federal Public Defender
                                         Federal Public Defender's Office
                                         300 Pearl Street, Suite 200
                                         Buffalo, New York 14202
                                         (716) 551-3341; 551-3346 (fax)
                                         fonda_kubiak@fd.org
                                         Attorney for Michael Regan
TO:   Jonathan Cantil
      Assistant United States Attorney
            Case 1:20-mj-00183-HKS Document 8 Filed 01/28/21 Page 2 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA,
                                                       20-MJ-183-HKS
              v.
                                                       AFFIRMATION
MICHAEL REGAN,

                    Defendants.
____________________________________


       FONDA DAWN KUBIAK, ESQ., affirms under penalty of perjury that:


       1.       I am an attorney with the Federal Public Defender's Office located at 300 Pearl

Street, Suite 200, Buffalo, New York 14202, and I represent the defendant, Michael Regan, in

the instant matter.



       2.          Mr. Regan was charged by way of a Criminal Complaint. See Dkt. No. 1.



       3.       At the initial appearance, he waived his right to a preliminary hearing as the

government indicated that it is already in the process of providing him with pre-indictment

discovery. The government now has until February 12, 2021, to indict the case per 18 U.S.C.

§ 3161(b).



       4.          Defense counsel for both received the discovery sent by the government. The

discovery is voluminous. Mr. Regan is also housed in Niagara County Jail which is presently

locked down due to a COVID-19 outbreak and counsel has not been able to review the discovery

with him.

                                                  2
             Case 1:20-mj-00183-HKS Document 8 Filed 01/28/21 Page 3 of 4




        5.      In addition, that parties have discussed the possibility of a pre-Indictment

resolutions that may be available. The government also indicated that in addition to that, certain

resolutions are likely unavailable, should the case be presented to the grand jury.



        6.      I will not be able to meaningfully review the discovery and communicate with

Mr. Regan prior to the current 48(b) date, and should the case have to be presented to the grand

jury without defense counsels’ ability to review the discovery and explore a more favorable pre-

Indictment disposition, would result in Mr. Regan receiving ineffective assistance of counsel

during the plea bargaining stage of litigation. See generally, Lafler v. Cooper, 566 U.S. 156

(2012); Missouri v. Frye, 566 U.S. 134 (2012).



        7.      Based on the foregoing, the defense respectfully requests that this Court set a Rule

48(b) date, whereupon the criminal complaint will be dismissed, in approximately sixty (60)

days.



        8.      The government does not object to this request.



        9.      Should a Rule 48(b) date be set, the parties agree that the Speedy Trial Act time is

excluded from the filing of this motion to the Rule 48(b) date.




                                                  3
          Case 1:20-mj-00183-HKS Document 8 Filed 01/28/21 Page 4 of 4




       WHEREFORE, the defendant, Michael Regan, respectfully requests a Rule 48(b) date

in approximately sixty (60) days.



       DATED: January 28, 2020, Buffalo, New York.

                                                Respectfully submitted,



                                                /s/Fonda Dawn Kubiak
                                                Fonda Dawn Kubiak
                                                Assistant Federal Public Defender
                                                Federal Public Defender's Office
                                                300 Pearl Street, Suite 200
                                                Buffalo, New York 14202
                                                (716) 551-3341; 551-3346 (fax)
                                                fonda_kubiak@fd.org
                                                Attorney for Michael Regan


TO:    Jonathan Cantil
       Assistant United States Attorney




                                            4
